UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:December 2, 2010 EL PASO CORPORATION (Exact name of Registrant as specified in its charter) Delaware 1-14365 76-0568816 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 2, 2010, we announced the commencement of cash tender offers to purchase certain of our outstanding senior notes for cash.A copy of the press release is attached as Exhibit 99.A. Nothing in this report should be construed as an offer to purchase the outstanding debt securities, as such offer is only being made upon the terms and is subject to the conditions set forth in the Company’s Offer to Purchase dated December 2, 2010 and the related Letter of Transmittal. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.A Press Release dated December 2, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EL PASO CORPORATION By: /s/ Robert W. Baker Robert W. Baker Executive Vice President and General Counsel Dated: December 3, 2010 EXHIBIT INDEX Exhibit Number Description 99.A Press Release dated December 2, 2010.
